Citation Nr: 0904372	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-17 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran testified before the undersigned Acting Veterans 
Law Judge in a hearing at the RO in November 2008; a 
transcript of that testimony is of record.  During that 
hearing he submitted additional evidence in the form of a 
statement by him, a statement by a private audiologist and 
several treatise articles pertaining to hearing loss, along 
with a waiver of initial RO review.  The Board has accepted 
this additional evidence for inclusion into the record on 
appeal.  See 38 C.F.R. § 20.800 (2008).


FINDINGS OF FACT

1.  The veteran is competently diagnosed with bilateral 
hearing loss.

2.  Medical evidence is at least in equipoise in stating the 
veteran's bilateral hearing loss is causally related to 
military service.
 

CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by bilateral hearing loss is due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303(d), 3.304, 3.385 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given the favorable disposition of the 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim on appeal has 
been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.   Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

The veteran is shown by VA and private medical treatment 
records to have bilateral hearing loss (BHL). Accordingly, 
the first element of service connection - medical evidence of 
a claimed disability - is met.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In this case, the file contains 
contradictory opinions regarding a relationship between the 
veteran's diagnosed BHL and his military service.

In support of the veteran's claims are letters from two 
private audiologists.  SJK, a Master of Science (MS) with 
Certificate of Clinical Competence in Audiology (CCC-A), 
submitted a letter dated in January 2006 asserting an 
impression that the veteran's exposure to noise in service 
may have contributed to his bilateral progressive hearing 
loss.  Dr. WAG, a Doctor of Audiology (Au.D.) and board-
certified audiologist, submitted a letter in February 2006 
stating a clinical opinion that the severe nature of the 
veteran's hearing loss could be more likely than not 
attributed to noise exposure from military service.

The file also contains a November 2006 letter from HM, a 
medical doctor (M.D.) and Fellow of the American Academy of 
Emergency Medicine.  Dr. HM stated he had known the veteran 
for 16 years, during which time the veteran had struggled 
with progressive hearing loss.  After review of the veteran's 
medical history, previous audiograms and noise exposure 
during military service, it was Dr. HM's opinion that the 
veteran's hearing loss was more likely than not due to 
auditory injury during military service.  Dr. HM cited 
treatise articles on noise-induced hearing loss (NIHL) and 
related those articles to the veteran's situation. 

The Board notes at this point that the veteran is shown to be 
an MD, so his opinion regarding the etiology of his own 
hearing loss is probative medical evidence.

A contrary opinion was rendered by a VA audiological examiner 
in July 2006.  The evaluation report provides no professional 
credentials other than "audiologist."  The examiner did not 
have the entire claims file for review but was able to review 
pertinent records including the pre-induction and separation 
physical examination reports in the service treatment records 
(STR) and a private audiogram in February 2006.  The 
audiologist stated the configuration of the veteran's hearing 
loss was not typical of NIHL.  The veteran's separation 
audiogram indicated hearing within normal limits bilaterally 
and there was no significant threshold shift as compared to 
the enlistment audiogram.  It was therefore the audiologist's 
professional opinion that the veteran's hearing loss was not 
likely caused by military noise exposure.

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this case, the Board finds the medical opinions of record 
are at least in equipoise for the reasons stated below.

First, the probative value of medical evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  
Guerrieri, 4 Vet. App. 467, 470-71.  The private audiologists 
and the VA audiologist had an equal opportunity to examine 
the veteran, so their opinions are equally probative in 
regard to opportunity to personally examine the veteran.

The Board notes in this regard that WAG stated in his letter 
that he had treated the veteran for the past year and HM 
stated he had known the veteran for 16 years.  The Court has 
expressly declined to adopt a rule that accords greater 
weight to the opinion of the veteran's treating physician 
over a VA or other physician.  Winsett v. West, 11 Vet. App. 
420 (1998); Chisem v. Brown, 4 Vet. App. 169, 176 (1993); 
Guerrieri, 4 Vet. App. 467, 471-73.  However, the Board finds 
that, all else being equal, the opinions of medical providers 
who had treated the veteran over time is at least as 
probative as that of a provider who saw the veteran on only 
one occasion.

Second, greater weight may be placed on one physician's than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The VA audiologist had access to the service treatment 
records but not to the entire claims file.  The private 
audiologists did not have access to either the STR or the 
claims file, but Dr. HM stated he had reviewed the veteran's 
"medical history" and WAG stated "a thorough history of 
documented noise exposure is on file in my office."  
Accordingly, the degree to which the medical providers had 
access to clinical records is in relative equipoise.

Finally, other factors for assessing the probative value of a 
medical opinion are the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
The VA audiologist provided a clinical rationale asserting 
the veteran's hearing loss was not consistent with NIHL, but 
Dr. HM stated a contrary opinion and supported that opinion 
with equally strong clinical rationale.  Accordingly, the 
evidence in that regard is at least in equipoise.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this case, the medical and lay evidence is at least in 
equipoise, and the benefit-of-the-doubt rule applies.  
Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  The Board accordingly finds that the claim of service 
connection for BHL must be allowed.  This claim is therefore 
granted in full.


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


